Citation Nr: 0115568	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left femur with traumatic arthritis of the 
left knee, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for mechanical low back 
pain, secondary to the veteran's service-connected left knee.  

3.  Entitlement to service connection for left inguinal 
hernia, secondary to the veteran's service-connected left 
knee.  

4.  Entitlement to service connection for right knee varus 
deformity with osteoarthritis, secondary to the veteran's 
service-connected left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from October 1958 to 
February 1962.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for residuals, fracture of the left femur with traumatic 
arthritis, evaluated as 10 percent disabling, and service 
connection for mechanical low back pain.  By rating decision 
of October 1999, service connection for the right knee, 
secondary to the veteran's service-connected left knee 
condition was denied. 

In November 1999, the veteran testified before a hearing 
officer at the RO.  He testified regarding his increased 
rating and service connection for mechanical low back pain 
claims.  By rating decision of February 2000, service 
connection for left inguinal hernia, secondary to the 
veteran's service connected left knee disability was also 
denied.  By rating decision of March 2000, service connection 
for mechanical low back pain continued to be denied.  The 
evaluation for the veteran's residuals, fracture of left 
femur with traumatic arthritis left knee was increased from 
10 percent to 20 percent, effective May 1999.  However, on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet.App. 35, 
38 (1993).  Therefore, the increased rating claim is still in 
appellate status.  

In January 2001, the veteran testified at a hearing in 
Washington, D.C., before the undersigned, who was designated 
by the Chairman to conduct that hearing.  38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with this claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103A)).

The veteran claims that he has severe pain and discomfort in 
his left leg and that as a result of his service-connected 
left knee disability, he must wear a knee brace and uses a 
walker.  He also claims that he has mechanical low back pain, 
inguinal hernia, and a right knee disability, all due to his 
service-connected left knee disability.  At the veteran's RO 
hearing in November 1999, he testified that he was to have a 
VA examination in December 1999, which was to include a MRI 
of the lower back, hips and knees.  However, the only MRI 
associated with the claims folder was a MRI of his left knee.  
At his Board hearing in January 2001, he stated that he was 
scheduled an appointment with the VA orthopedic clinic in 
February 2001.  Those records are not associated with the 
claims folder. VA is on notice, at least, of potentially 
relevant medical information.  Accordingly, VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal.  Therefore, in the instant claim, it is necessary to 
obtain the aforementioned medical records, if they exist, 
prior to a final decision in this case.  See Dunn v. West, 11 
Vet. App. 462 (1998); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Additionally, the veteran indicated during his November 1999 
RO hearing, that he filed a workmen's compensation claim for 
his left hernia while he ws working as a trucker in 1979.  He 
also testified at his Board hearing in January 2001, that he 
worked for ABF Trucking and was required to undergo 
Department of Transportation physicals provided by the 
company.  He also related that these examinations were 
performed by Doctor's Care in Columbia, South Carolina.  
Further, he stated that his he was treated for his left 
hernia, low back, and knee disabilities by his private 
physician, Elvira Kisteneff, M.D.  VA has a duty to make 
reasonable efforts to obtain relevant records that the 
veteran adequately identifies.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Here, potentially relevant medical records 
identified by the veteran have not been sought.  The RO 
should attempt to locate Dr. Kisteneff's treatment records 
and the records of Doctor Care and associate them with the 
claims folder.  

Also, the RO's attention is directed to the decision of Court 
in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 
(2000).  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (2000) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The veteran has indicated that he has not undergone a VA 
examination in connection with his left knee disability in 
many years and his most recent rating for his left knee was 
based, according to his representative, on medical evidence 
that did not take into consideration the DeLuca  factors.  
Therefore, the veteran should be provided a VA orthopedic 
examination that takes into consideration the factors set 
forth in  DeLuca v. Brown.

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  The 
evidence of record shows that the VA physical therapist has 
indicated that the veteran's mechanical low back disorder is 
caused, at least in part, because of his service-connected 
left knee disability.  Further, the veteran has maintained 
that his left inguinal hernia and right knee disability also 
are secondary to his service-connected left knee disability.  
After the RO has received all of the VA and private treatment 
records, the veteran should be examined and an opinion given 
as to whether or not his low back, inguinal hernia and/or 
right knee conditions are the result of his service-connected 
left knee disability.  Additionally, disability resulting 
from the aggravation of a non-service connected condition by 
a service connected condition is compensable under 38 C.F.R. 
§ 3.310(a) (2000).  Allen v. Brown, 7 Vet. App. 439 (1995).  
The examination for the aforementioned disabilities should 
also be considered under the provisions of Allen v. Brown.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  For any private treatment, ask the 
veteran to provide appropriate releases.  
Request all private treatment records for 
which the appellant provides releases, to 
include Dr. Kisteneff's and Doctor's Care 
records, and associate those records with 
the claims file.  Additionally, the RO 
should obtain all VA outpatient treatment 
records since December 1999, to include 
MRIs of his low back, hips and right 
knee, and his VA orthopedic examination 
report of February 2001, if any.  If any 
development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, 
undertake appropriate notification 
action.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)).

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his left knee 
disability.  All indicated testing, to 
include specific range of motion studies 
(in degrees) should be performed.  The 
examiner is asked to describe all 
objective indicia of pain or limitation 
of function.  The veteran's claims file, 
including this remand, must be available 
to the examining physician for review in 
connection with the examination of the 
veteran.  The examiner should determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  The 
examiner should indicate whether there is 
knee or hip disability and if so, whether 
it is slight, moderate or marked in 
degree.  The examiner should also 
indicate whether there is nonunion of the 
femur with or without loose motion.  If a 
scar is evident, the examiner should 
determine if it is painful, tender, or 
limits function of the left knee.  

3.  The veteran should be accorded a VA 
examination of his low back, inguinal 
hernia and right knee.  The examiner is 
asked to state a medical opinion as to 
whether the veteran has a low back, 
inguinal hernia and/or right knee 
disability and, if so, whether it is as 
likely as not that any of these claimed 
disorders are due to, or aggravated by, 
the veteran's service-connected left knee 
disability.  If it is the medical opinion 
that any of these disorders have been 
aggravated by the veteran's left knee 
disorder, the examiner is asked to state 
what additional disability or functional 
limitation may be attributed to the left 
knee disorder.  The medical rationale for 
any opinion given should be stated. 

4.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

5.  The RO should then adjudicate the 
aforementioned claims.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




